IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT
                                                                       M.D. Appeal Dkt.
                                                                       26 MAP 2018
SAFE AUTO INSURANCE COMPANY         : No. 791 MAL 2017
                                    :
                                    :
           v.                       : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
RENE ORIENTAL-GUILLERMO, RACHEL :
DIXON, PRISCILA JIMENEZ, LUIS       :
JIMENEZ, ALLI LICONA AVILA AND IRIS :
VELAZQUEZ                           :
                                    :
                                    :
PETITION OF: PRISCILA JIMENEZ &     :
LUIS JIMENEZ                        :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


      a.    Did the Superior Court err as a matter of law in finding that the unlisted
            resident driver exclusion in a Personal Auto Policy is valid and enforceable
            and not violative of the terms and provisions of the Pennsylvania Motor
            Vehicle Financial Responsibility Law, 75 Pa.C.S.A. § 1701, et. seq.?

      b.    Did the Superior Court err as a matter of law in finding that the unlisted
            resident driver exclusion in a Personal Auto Policy is valid and enforceable
            and not violative of the public policy of the Commonwealth of Pennsylvania
            as embodied in § 1786 of the Pennsylvania Motor Vehicle Financial
            Responsibility Law, 75 Pa.C.S.A. § 1786, which implicitly directs that all
            permissive users of an insured vehicle be insured under the owner’s
            insurance policy?